                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  THOMAS W. THOMPSON, JR.,                 :
                                           :
           Petitioner                      :
                                           :     CIVIL NO. 3:18-CV-1614
     v.                                    :
                                           :          (Judge Caputo)
  WARDEN CLAIRE DOLL, et al.,              :
                                           :
           Respondent                      :




                                      ORDER

      AND NOW, this 7th day of OCTOBER 2019, upon consideration of Mr.

Thompson’s Petition for Writ of Habeas Corpus and the Commonwealth’s Response to

his Petition, it is hereby ORDERED that:

      1.     Mr. Thompson’s Petition for Writ of Habeas Corpus (ECF No.
             1) is dismissed as moot.

      2.     Mr. Thompson’s motion for bail (ECF No. 9) is dismissed as
             moot.

      3.     The Clerk of Courts shall close this case.



                                               /s/ A. Richard Caputo_______
                                               A. RICHARD CAPUTO
                                               United States District Judge
